                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 18-00145-01-CR-W-BP
                                                  )
 BOBBY R. DAVIS,                                  )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On August 30, 2019, the Grand Jury returned a one-count Superseding
Indictment charging that on or about May 8, 2018, the Defendant, Bobby R. Davis, having been
convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess a firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder and possibly a second chair
           Case Agent: Eric Devalkenear, Kansas City, Missouri Police Department
     Defense: Robert Glen Kuchar and possibly a second chair
           Investigator: Mark Wolpink

OUTSTANDING MOTIONS: No outstanding motions

TRIAL WITNESSES:
     Government: 6-8 with stipulations; 10 without stipulations
     Defendant: 3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 50 exhibits
     Defendant: approximately 5 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2 to 2½ days total
     Government’s case including jury selection: 2 ½ days
     Defendant: ½ day

STIPULATIONS: Possible but none committed to at this point

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before January 28, 2020.
             Defendant: Due on or before January 28, 2020.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before February 5, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before February 5, 2020.


TRIAL SETTING: Criminal jury trial docket set for February 10, 2020.

       Please note: Government requests first week as Government counsel will be away on a
       work trip during the second week. Defense counsel has no objection to the first week.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
